         Case 5:17-cv-04469-BLF Document 42 Filed 12/03/20 Page 1 of 2




 1   JON A. HEABERLIN (SBN 199810)
     RANKIN | STOCK | HEABERLIN | ONEAL
 2   96 North Third St., Suite 500
     San Jose, CA 95112-7709
 3   (408) 293-0463
     jon@rankinstock.com
 4
     Attorneys for Defendants
 5   CITY OF SANTA CLARA, COLIN STEWART
 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9
                                                  SAN JOSE DIVISION
10

11     AMANDA SOMMERS; and RICHARD
       SOMMERS                                               Case No.       5:17-cv-04469 BLF
12
                                        Plaintiffs,           ADMINISTRATIVE MOTION TO FILE
13               v.                                           UNDER SEAL – EXHIBIT “B” TO
                                                              DECLARATION OF ALEXANDER JASON
14     CITY OF SANTA CLARA; COLIN                             IN SUPPORT OF MOTION FOR
       STEWART; and DOES 1-25,                                SUMMARY JUDGMENT
15
                                        Defendants.           Date: January 7, 2021
16                                                            Time: 9:00 a.m.
                                                              Courtroom 3 (5th Floor)
17

18
             TO THE COURT, TO PLAINTIFFS AMANDA SOMMERS AND RICHARD
19
     SOMMERS, AND TO THEIR COUNSEL OF RECORD:
20
             PLEASE TAKE NOTICE, In accordance with Civil L.R. 7-11 and 79-5, Defendants
21
     CITY OF SANTA CLARA and COLIN STEWART move for an order to seal Exhibit “B” to the
22
     Declaration of Alexander Jason in Support of Motion for Summary Judgment.
23
             This Motion is made on the grounds that the Court has entered a Protective Order in this
24
     case (Docket 29), and that the Exhibit contains photographs of a graphic nature of the decedent in
25
     the moments immediately preceding, and during, the shooting. Defendants believe that Plaintiffs
26
     may consider these photographs to implicate theirs’ and their decedent’s right to privacy, and
27
28                                                            1
      Administrative Motion to File Under Seal – Exhibit “B” to Declaration of Alexander Jason in Support of Motion for
                                                    Summary Judgment
         Case 5:17-cv-04469-BLF Document 42 Filed 12/03/20 Page 2 of 2




 1   therefore out of an abundance of caution Defendants request that Exhibit “B” be conditionally

 2   sealed.

 3

 4    DATED: /s/ Dec. 3, 2020                                RANKIN | STOCK | HEABERLIN | ONEAL

 5                                                 By:                     /s/ Jon A. Heaberlin
 6                                                                        JON A. HEABERLIN
                                                                         Attorneys for Defendants
 7

 8

 9                                     DECLARATION OF JON A. HEABERLIN
10             1. I am counsel of record in this action for all Defendants. I am licensed to practice
11                before all courts of the State of California and in the United States District Court for
12                the Northern District of California. As to each matter in this Declaration, I have
13                personal knowledge, except to the extent I state that anything is based upon my
14                information and belief.
15             2. The proposed document to be sealed (Exhibit “B” to Declaration of Alexander Jason In
16                Support of Motion for Summary Judgment) contains photographs of a graphic nature
17                of the decedent in the moments immediately preceding, and during, the shooting. I
18                believe that Plaintiffs may consider these photographs to implicate theirs’ and their
19                decedent’s right to privacy, and may prefer these images not be publicly filed. I
20                therefore out of an abundance of caution am requesting that Exhibit “B” be
21                conditionally sealed.
22             I declare, under penalty of perjury under the laws of the State of California that the
23   foregoing is true and correct.
24    DATED: /s/ Dec. 3, 2020
                                                                           /s/ Jon A. Heaberlin
25
                                                                          JON A. HEABERLIN
26

27
28                                                            2
      Administrative Motion to File Under Seal – Exhibit “B” to Declaration of Alexander Jason in Support of Motion for
                                                    Summary Judgment
